DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant elected claims 1-23 in response to previous restriction requirement.  Claims 24-25 are accordingly withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2017/0353672 to Nakamura et al and Applicant Cited EP 3 175 786 to Shikii, et al. 

	With regard to claim 1, Nakamura discloses a system comprising: 
	a light source that emits pulsed light with which a head portion of a user is illuminated (Fig. 18, elements 102-104, and paragraph [0048]); 
	a photodetector that detects at least part of reflection pulsed light that returns from the head portion and that outputs one or more signals corresponding to an intensity of the at least part of the reflection pulsed light (Fig. 18, element 113, the C1-5 signals in figures 21A-22 and paragraphs [0254]-[0268] in combination with paragraph [0051]); 
	electrical circuitry that controls the light source and the photodetector to process the one or more signals output from the photodetector (Fig. 18, 19 and 20, elements 114 and 115 and paragraphs [0251] and [0164]-[0167]); and 
	a first memory [that stores an emotion model indicating a relationship between the one or more signals and emotions] (Fig. 18, element 808 and paragraph [0251], emotional model will be addressed below with regard to secondary reference to Shikii) 
wherein, based on a change in the one or more signals, the electrical circuitry selects at least one emotion [from among the emotions by referring to the emotion model] (paragraph [0167]); 
	the one or more signals include a first signal corresponding to an intensity of first part of the reflection pulsed light and a second signal corresponding to an intensity of second part of the reflection pulsed light, the second part being different from the first part (Fig. 22A, noting that the C1 signal corresponds to a first part of the reflected F signal and that the C2 signal corresponds to a second part of the reflected F signal); 
the first part incudes part before a falling period is started, the falling period being a period from start to end of a decrease of an intensity of the reflection pulsed light; and the second part includes at least part in the falling period (Fig. 22A, noting that part of the C2 signal between i and j is in trailing end of the F signal).  
Nakamura does not explicitly disclose:
an emotion model indicating a relationship between the one or more signals and emotions, and 
an emotional model is selected from the plurality of emotions referring to the emotion model.
	Shikii discloses a similar system to Nakamura wherein the features of storing an emotion model indicating a relationship between a plurality of emotions and one or more physiological signals, such as detected blood flow in the forehead of a subject, and selecting an emotion from the stored model are employed for the same purpose in a similar system (paragraphs [0117]-[0129] and figures 12-14B).  
Therefore it would be obvious to the person skilled in the art to use the emotional model taught by Shikii to categorize the emotional state of the person based on the measured difference in light intensity of Nakamura’s system of calculating a physiological determination corresponding to an emotional category.

With regard to claim 9, Shikii discloses wherein the electrical circuitry selects the at least one emotion from among the emotions, based on a change in the first signal and a change in the second signal (Shikii discloses features of storing an emotion model indicating a relationship between a plurality of emotions and one or more physiological signals, such as detected blood flow in the forehead of a subject as well as blood flow in another portion of the user’s face such as below the eyes, and selecting an emotion from the stored model are employed for the same purpose in a similar system (paragraphs [0117]-[0129] and [0145]-0149] and figures 12-14B).  

With regard to claim 10, the discussion of claim 1 applies.

With regard to claim 16, the discussion of claim 9 applies. 

With regard to claim 17, the discussion of claim 1 applies.

With regard to claim 23, the discussion of claim 9 applies.
  

Claims 2-3, 5, 8, 11-12, 14, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2017/0353672 to Nakamura et al and EP 3 175 786 to Shikii, et al. and further in view of Applicant cited document titled “Individual Emotion Classification between Happiness and Sadness by Analyzing Photoplethysmography and Skin Temperature” by Min Woo Park, et al, hereinafter referred to as Park

With regard to claim 2, Nakamura and Shikii do not explicitly teach that the  monitoring of a subject’s face occurs in response to a specific stimulus.  However the act of monitoring a subject’s reaction to stimulus is exceedingly well known in the art.  Park teaches a similar monitoring of blood flow for the purpose of determining emotional state of a subject and does so specifically in response to a stimulus provided to the user in the form of a video.
Park discloses a stimulation device that provides at least one stimulus to the user, wherein the electrical circuitry causes the stimulation device to provide the at least one stimulus; and the at least one emotion is selected by referring to the emotion model, based on a change in the one or more signals generated in response to the at least one stimulus (page 192, section III).  The subject’s response is recorded and used to designate their corresponding emotional state (page 93, happiness/sadness axes).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the emotional state monitoring taught by Park in response to stimulus in combination with emotional state monitoring of Nakamura and Shikii to determine a subject’s response to certain specific stimulus.
 
With regard to claim 3, Park discloses wherein the emotion model includes emotion groups; in the emotion model, each of the emotions is classified into any of the 52 P1012826emotion groups; and the electrical circuitry selects at least one emotion group from among the emotion groups by referring to the emotion model, based on a combination of a first value indicating a difference between the first signal when the at least one stimulus is provided to the user and the first signal when the at least one stimulus is not provided to the user and a second value indicating a difference between the second signal when the at least one stimulus is provided to the user and the second signal when the at least one stimulus is not provided to the user (page 192, Fig. 6 displays how the subject is monitored while they are watching the video and while not watching the video in order to determine a change in emotional state based on the observed and measured physiological signals.  The monitored signals are then used to classify the emotional state into one of several categories as shown on page 193). 

With regard to claim 5, Shikii discloses wherein the electrical circuitry causes an output device to output at least one selected from the group consisting of an image and sound that query the user as to whether the at least one emotion corresponds to an actual emotion of the user; and the output device includes at least one selected from the group consisting of a display and a speaker (paragraphs [0136]-[0137], [0141]-[0142] and [0154]-[0155], Shikii discloses that the user’s determined state is determined in a number of ways to estimate the their emotional state.  Shikii also discloses outputting to the user the calculated state that has been determined and allows for user input to modify or correct the determined state such as estimated levels of stiffness, sleepiness and physical or emotional state compensated for emotional or physical state respectively).

With regard to claim 8, Park discloses the system according to claim 2, wherein the at least one stimulus includes at least one selected from the group consisting of video and sound ((page 192, Fig. 6 displays how the subject is monitored while they are watching the video and while not watching the video in order to determine a change in emotional state based on the observed and measured physiological signals.  The monitored signals are then used to classify the emotional state into one of several categories as shown on page 193).  

With regard to claims 11, 12 and 14, the discussions of claims 2, 3 and 5 apply respectively.

With regard to claims 18, 19 and 21, the discussions of claims 2, 3 and 5 apply respectively.



Claims 6-7, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura, Shikii, Park and further in view of USPN 9,531,708 to Cornell et al.

With regard to claim 6, Nakamura, Shikii and Park don’t explicitly state allowing the user to input confirmation of the determined emotional state.  However allowing a user to confirm their measured emotional state is fairly common in the art.  Cornell teaches a similar system for determining and monitoring a user’s emotional state and specifically teaches allowing the user to confirm the determined emotional state in the form of an interactive prompt (column 14, lines 11-26 and Figs. 2 and 7).  Cornell discloses an input device that receives an input of the user, wherein, when the user uses the input device to perform input indicating that the at least one emotion corresponds to the actual emotion of the user, the electrical circuitry records, to a second memory, data indicating an association between the at least one stimulus and the at least one emotion  (column 14, lines 11-26 and Figs. 2 and 7). Therefore it would have been obvious t on one of ordinary skill in the art before time of filing to prompt a user to confirm a determined emotional state as taught by Cornell in combination with the emotional state monitoring of Nakamura, Shikii and Park in order to accurately confirm the user’s true emotional state in an effort to determine the effectiveness of the emotional state calculation and to provide the system with the accurate emotional state for further operation.   
 
With regard to claim 7, Cornell further discloses wherein the stimulation device is capable of providing, to the user, the at least one stimulus selected from a plurality of stimuli (column 14, lines 26-50); 
the electrical circuitry is connected to a server computer through a network, the server computer including the second memory(Fig. 4, network 414 provides communication between the user’s device and media content sources and media guidance data sources); 
the server computer notifies the electrical circuitry so as to select the at least one stimulus based on the data (column 14, lines 26-50, programming data is selected and proposed for selection to the user based on the perceived emotional state data); and 
based on the notification from the server computer, the electrical circuitry causes the stimulation device to provide, to the user, the at least one stimulus selected from the plurality of stimuli (column 14, lines 26-50, programming data is selected and proposed for selection to the user based on the perceived emotional state data).  

With regard to claim 15, the discussion of claim 6 applies. 

With regard to claim 22, the discussion of claim 6 applies. 


Allowable Subject Matter
Claims 4, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669